MEMORANDUM **
A review of the record, the opening brief, and appellant’s response to this court’s order to show cause, indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See Valdez v. Rosenbaum, 302 F.3d 1039 (9th Cir.2002) (rejecting claim of unlawful restriction on telephone access); Johnson v. California, 207 F.3d 650, 656 (9th Cir.2000) (stating that prisoners are not entitled to a specific rate for their telephone calls, in rejecting claim that prison officials conspired with telephone companies to overcharge inmates).
Accordingly, we affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.